I think there is a marked difference between the statutory enactment known as the blow-post law (Code of 1910, §§ 2675-2677), which was held by the Supreme Court of the United States, in Seaboard Air-Line Ry. v.
Blackwell, 244 U.S. 310 (supra), to be "a direct and unconstitutional interference *Page 895 
with interstate commerce," and the "rule" laid down by the unanimous decisions of the Supreme Court of Georgia "that whether or not it is negligence on the part of the engineer of a railroad company to fail to reduce the speed of trains so as to be able to prevent injury to persons who might be on a . . crossing is amatter to be left for determination by a jury" (par. 6 of the defendant's answer); and I am of the opinion that the ruling in the Blackwell case is not controlling here. But, in any event, I think that this court is bound by the unanimous decisions of the Supreme Court of Georgia, referred to in the defendant's answer and in the majority opinion of this court, and that paragraphs 5 to 18, inclusive, of the answer set out no valid defense to the plaintiff's cause of action. Of course, if I am correct in the conclusion that said paragraphs constitute no defense to the action, it was not error for the judge to reject evidence offered to support the averments of those paragraphs. Kelly v.Strouse, 116 Ga. 872 (2 a) (43 S.E. 280); Hill v.Williams, 31 Ga. App. 72 (2) (119 S.E. 468). Moreover, since the rendition of the decision in Erie R. Co. v. Tompkins,304 U.S. 64 (58 Sup. Ct. 817, 82 L. ed. 1188), in which Swift v.
Tyson, 16 Pet. 1 (10 L. ed. 865), was overruled, the Supreme Court of the United States has been more liberal in adopting and applying the rules of law laid down by the Supreme Courts of the respective States to causes tried therein, and the court, in the Tompkins case, supra, said that "Except in matters governed by the Federal constitution or by Acts of Congress, the law to be applied in any case is the law of the State." See also Pokorav. Wabash Ry. Co., 290 U.S. 624 (54 Sup. Ct. 346,78 L. ed. 544, 91 A.L.R. 1049, 1055, notes); Georgia Railroad  BankingCo. v. Stanley, 38 Ga. App. 773 (145 S.E. 530); SeaboardAir-Line Ry. Co. v. Sarman, 38 Ga. App. 637 (144 S.E. 810).